

115 SRES 116 RS: Condemning the Assad regime for its continued use of chemical weapons against the Syrian people.
U.S. Senate
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 34115th CONGRESS1st SessionS. RES. 116IN THE SENATE OF THE UNITED STATESApril 5 (legislative day, April 4), 2017Mr. Cardin (for himself, Mr. Corker, Mr. Durbin, Mr. Rubio, Mr. Kaine, Mrs. Shaheen, Mr. Udall, Mr. Coons, Mr. Gardner, Mr. Menendez, Mr. Booker, Mr. Merkley, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign RelationsApril 7, 2017Reported by Mr. Corker, with amendments and an amendment to the preambleOmit the part struck through and insert the part printed in italicRESOLUTIONCondemning the Assad regime for its continued use of chemical weapons against the Syrian people.
	
 Whereas on August 21, 2013, the Assad regime launched rockets carrying sarin gas, a deadly nerve agent, against Ghouta, a rebel-held suburb of Damascus, killing 1,429 men, women, and children, according to United States Government estimates, while injuring another 3,600 people;
 Whereas, on September 14, 2013, the Assad regime agreed to enter the Convention on the Prohibition of the Development, Production, Stockpiling, and Use of Chemical Weapons and on their Destruction, done at Paris January 13, 1993, and entered into force April 29, 1997 (referred to in this Resolution as the Chemical Weapons Convention) and to allow a joint mission between the United Nations and the Organization for the Prevention of Chemical Weapons (referred to in this Resolution as the OPCW-UN) to oversee the removal and elimination of Syria’s chemical weapons program;
 Whereas, on September 27, 2013, the United Nations Security Council unanimously adopted Resolution 2118, which endorsed the destruction of Syria’s chemical weapons program and agreed that in the event of noncompliance, it would take action under Chapter VII of the Charter of the United Nations;
 Whereas, on October 16, 2013, the OPCW-UN was formally established to investigate and destroy Syria’s chemical weapons program and stockpiles;
 Whereas, on June 23, 2014, the OPCW-UN announced that the last of Syria’s declared chemical weapon stockpile had been shipped out of Syria for destruction;
 Whereas, on September 30, 2014, the OPCW-UN announced that it had completed its mandate and officially ended operations;
 Whereas on October 14, 2013, the Syria Government entered into the Chemical Weapons Convention; Whereas the Chemical Weapons Convention has 192 member states and bans all chemical weapons;
 Whereas, the Assad regime was subsequently accused of committing more chemical weapons attacks on Syrian civilians in opposition-held areas by using chlorine-based chemical weapons, in violation of the Chemical Weapons Convention;
 Whereas on August 7, 2015, the United Nations Security Council adopted Resolution 2235, which established the UN-OPCW Joint Investigative Mechanism to identify which individuals and entities were responsible for the use of chlorine-based chemical weapons attacks in Syria;
 Whereas, on October 27, 2016, the UN-OPCW Joint Investigative Mechanism definitively confirmed that the Assad regime was responsible for the use of chemical weapons in Syria in Talmenes in April 2014, in Qmenas in March 2015, and in Sarmin in March 2016;
 Whereas, the United Nation Security Council adopted Resolution 2319 on November 17, 2016, which renewed the UN-OPCW Joint Investigative Mechanism mandate for one year;
 Whereas, the Russian Federation, along with China, blocked a United Nations Security Council Resolution on February 28, 2017, which would have implemented a sanctions regime against the Assad regime for its use of chemical weapons;
 Whereas, on the morning of April 4, 2017, another chemical weapons attack took place in the town of Khan Sheikhoun in Idlib Province, killing at least 58 people, including 11 children, according to the Syrian Observatory For Human Rights;
 Whereas Human Rights Watch reported that dozens of people showed symptoms consistent with exposure to chemicals after aircraft attacked the town;
 Whereas the Assad regime is the only entity operating in Syria that the UN-OPCW Joint Investigative Mechanism has confirmed uses use of aircraft to launch chemical weapons attacks;
 Whereas, United States Ambassador to the United Nations Nikki Haley announced that the United Nations Security Council would hold an emergency meeting on April 5, 2017, to discuss the chemical weapons attack in Idlib province: Now, therefore, be it
		
	
 That the Senate— (1)holds the Assad regime responsible for war crimes and crimes against humanity, including its confirmed use of chemical weapons;
 (2)condemns Russia and China for repeatedly blocking collective response to Bashar al-Assad’s confirmed use of chemical weapons though through the United Nations Security Council;
 (3)calls on the United Nations Security Council to take immediate, decisive action in response to the Assad regime’s continued use of chemical weapons;
 (4)supports the critical work of the United Nations-Organization for the Prohibition of Chemical Weapons Joint Investigate Investigative Mechanism;
 (5)expresses alarm that the continued use of chemical weapons by the Assad regime undermines the integrity of the Chemical Weapons Convention;
 (6)reiterates that Bashar al-Assad has lost legitimacy as Syria’s leader; and (7)insists that Bashar al-Assad must be held accountable for his war crimes and crimes against humanity.April 7, 2017Reported with amendments and an amendment to the preamble